Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 27,
2020, is entered into by and between ELECTROCORE, INC., a Delaware corporation
(the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited
liability company (together with its permitted assigns, the “Investor”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement by and between the
parties hereto, dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Purchase Agreement”).

WHEREAS:

A.    Upon the terms and subject to the conditions of the Purchase Agreement,
(i) the Company has agreed to issue to the Investor, and the Investor has agreed
to purchase, up to Twenty-Five Million Dollars ($25,000,000) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), pursuant to
Section 2 of the Purchase Agreement (such shares, the “Purchase Shares”), and
(ii) the Company has agreed to issue to the Investor such number of shares of
Common Stock as is required pursuant to Section 5(e) of the Purchase Agreement
(the “Commitment Shares”); and

B.    To induce the Investor to enter into the Purchase Agreement, the Company
has agreed to provide certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the “Securities Act”), and applicable state
securities laws, pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

1. DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)    “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing one or more registration statements of the
Company in compliance with the Securities Act and providing for offering
securities on a continuous basis, and the declaration or ordering of
effectiveness of such registration statement(s) by the SEC.

(b)    “Registrable Securities” means the Purchase Shares that may from time to
time be issued or issuable to the Investor upon purchases of the Available
Amount under the Purchase Agreement (without regard to any limitation or
restriction on purchases) (including the Initial Purchase Shares), the
Commitment Shares issued or issuable to the Investor, and any Common Stock
issued or issuable with respect to the Purchase Shares, the Commitment Shares or
the Purchase Agreement as a result of any stock split, stock dividend,
recapitalization, exchange or similar event, without regard to any limitation on
purchases under the Purchase Agreement.

(c)    “Registration Statement” means the Shelf Registration Statement and any
other registration statement of the Company that Registers Registrable
Securities, including a New Registration Statement, as amended when each became
effective, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus
subsequently filed with the SEC.



--------------------------------------------------------------------------------

(d)    “Shelf Registration Statement” means the Company’s existing registration
statement on Form S-3 (File No. 333-232655).

2. REGISTRATION.

(a)    Mandatory Registration. The Company agrees that it shall, within the time
required under Rule 424(b) under the Securities Act, file with the SEC the
Initial Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Initial Prospectus Supplement, including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Prospectus. The Investor acknowledges that it will be identified in the Initial
Prospectus Supplement as an underwriter within the meaning of Section 2(a)(11)
of the Securities Act. The Company shall permit the Investor to review and
comment upon the Initial Prospectus Supplement at least two (2) Business Days
prior to its filing with the SEC, the Company shall give due consideration to
all such comments, and the Company shall not file the Initial Prospectus
Supplement with the SEC in a form to which the Investor reasonably objects. The
Investor shall use its reasonable best efforts to comment upon the Initial
Prospectus Supplement within one (1) Business Day from the date the Investor
receives the final pre-filing draft version thereof from the Company. The
Investor shall furnish to the Company such information regarding itself, the
Securities held by it and the intended method of distribution thereof, including
any arrangement between the Investor and any other Person relating to the sale
or distribution of the Securities, as shall be reasonably requested by the
Company in connection with the preparation and filing of the Initial Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Initial Prospectus Supplement with the SEC.

(b)    Effectiveness. The Company shall use its reasonable best efforts to keep
the Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all possible Registrable
Securities by the Company to the Investor, and for the resale of all of the
Registrable Securities by the Investor, at all times until the earlier of
(i) the date on which the Investor shall have sold all the Registrable
Securities and no Available Amount remains under the Purchase Agreement and (ii)
180 days following the earlier of termination of the Purchase Agreement and the
Maturity Date (the “Registration Period”). Without limiting the generality of
the foregoing, during the Registration Period, the Company shall (a) take all
action necessary to cause the Common Stock to continue to be Registered as a
class of securities under Section 12(b) of the Exchange Act and shall not take
any action or file any document (whether or not permitted by the Exchange Act)
to terminate or suspend such registration and (b) file or furnish on or before
their respective due dates all reports and other documents required to be filed
or furnished by the Company pursuant to Sections 13(a), 13(c), 14, 15(d) or any
other provision of or under the Exchange Act, and shall not take any action or
file any document (whether or not permitted by the Exchange Act) to terminate or
suspend its reporting and filing obligations under the Exchange Act. The
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances then existing, not misleading.

(c)    Prospectus Amendments or Supplements. Except as provided in this
Agreement and other than periodic and current reports required to be filed
pursuant to the Exchange Act, the



--------------------------------------------------------------------------------

Company shall not file with the SEC any amendment to the Registration Statement
or any supplement to the Base Prospectus that refers to the Investor, the
Transaction Documents or the transactions contemplated thereby (including,
without limitation, any Prospectus Supplement filed in connection with the
transactions contemplated by the Transaction Documents), in each case with
respect to which (a) the Investor shall not previously have been advised and
afforded the opportunity to review and comment thereon at least two (2) Business
Days prior to filing with the SEC, as the case may be, (b) the Company shall not
have given due consideration to any comments thereon received from the Investor
or its counsel, or (c) the Investor shall reasonably object, unless the Company
reasonably has determined that it is necessary to amend the Registration
Statement or make any supplement to the Prospectus to comply with the Securities
Act or any other applicable law or regulation, in which case the Company shall
promptly (but in no event later than 24 hours) so inform the Investor, the
Investor shall be provided with a reasonable opportunity to review and comment
upon any disclosure referring to the Investor, the Transaction Documents or the
transactions contemplated thereby, as applicable, and the Company shall
expeditiously furnish to the Investor a copy thereof. In addition, for so long
as, in the reasonable opinion of counsel for the Investor, the Prospectus is
required to be delivered in connection with any acquisition or sale of
Securities by the Investor, the Company shall not file any Prospectus Supplement
with respect to the Securities without furnishing to the Investor as many copies
of such Prospectus Supplement, together with the Prospectus, as the Investor may
reasonably request.

(d)    Sufficient Number of Shares Registered. In the event the number of shares
available under the Shelf Registration Statement at any time is insufficient to
cover the Registrable Securities, the Company shall, to the extent necessary and
permissible, amend the Shelf Registration Statement or file a new registration
statement (together with any prospectuses or prospectus supplements thereunder,
a “New Registration Statement”), so as to cover all of such Registrable
Securities as soon as reasonably practicable, but in any event not later than
ten (10) Business Days after the necessity therefor arises. The Company shall
use its reasonable best efforts to have such amendment and/or New Registration
Statement become effective as soon as reasonably practicable following the
filing thereof.     

(e)    Offering. If the SEC seeks to characterize any offering pursuant to a
Registration Statement filed pursuant to this Agreement as constituting an
offering of securities that does not permit such Registration Statement to
become effective and be used by the Investor under Rule 415 at then-prevailing
market prices (and not fixed prices), or if after the filing of the Initial
Prospectus Supplement with the SEC pursuant to Section 2(a), the Company is
otherwise required by the Staff or the SEC to reduce the number of Registrable
Securities included in such Registration Statement, then the Company shall
reduce the number of Registrable Securities to be included in such Registration
Statement (with the prior consent, which shall not be unreasonably withheld, of
the Investor and its legal counsel as to the specific Registrable Securities to
be removed therefrom) until such time as the SEC shall so permit such
Registration Statement to become effective and be used as aforesaid. In the
event of any reduction in Registrable Securities pursuant to this paragraph, the
Company shall file one or more New Registration Statements in accordance with
Section 2(d) until such time as all Registrable Securities have been included in
Registration Statements that have been declared effective and the prospectuses
contained therein is available for use by the Investor. Notwithstanding any
provision herein or in the Purchase Agreement to the contrary, the Company’s
obligations to register Registrable Securities (and any related condition to the
Investor’s obligations) shall be qualified as necessary to comport with any
requirement of the SEC as addressed in this Section 2(e).

3. RELATED OBLIGATIONS.

With respect to the Registration Statement and whenever any Registrable
Securities are to be Registered pursuant to Section 2, including on the Shelf
Registration Statement or on any New Registration Statement, the Company shall
use its reasonable best efforts to effect the registration of the



--------------------------------------------------------------------------------

Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations
during the Registration Period:

(a)    Notifications. The Company will notify the Investor promptly of the time
when any subsequent amendment to the Shelf Registration Statement or any New
Registration Statement, other than documents incorporated by reference, has been
filed with the SEC and/or has become effective or where a receipt has been
issued therefor or any subsequent supplement to a Prospectus has been filed and
of any request by the SEC for any amendment or supplement to the Shelf
Registration Statement, any New Registration Statement or any Prospectus or for
additional information.

(b)    Amendments. The Company will prepare and file with the SEC, promptly upon
the Investor’s request, any amendments or supplements to the Shelf Registration
Statement, any New Registration Statement or any Prospectus, as applicable,
that, in the reasonable opinion of the Investor and the Company, may be
necessary or advisable in connection with any acquisition or sale of Registrable
Securities by the Investor (provided, however, that the failure of the Investor
to make such request shall not relieve the Company of any obligation or
liability hereunder).

(c)    Investor Review. The Company will not file any amendment or supplement to
the Shelf Registration Statement, any New Registration Statement or any
Prospectus, other than documents incorporated by reference, relating to the
Investor, the Registrable Securities or the transactions contemplated hereby
unless (A) the Investor shall have been advised and afforded the opportunity to
review and comment thereon at least two (2) Business Days prior to filing with
the SEC, (B) the Company shall have given due consideration to any comments
thereon received from the Investor or its counsel, and (C) the Investor has not
reasonably objected thereto (provided, however, that the failure of the Investor
to make such objection shall not relieve the Company of any obligation or
liability hereunder), and the Company will furnish to the Investor at the time
of filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or any Prospectus,
except for those documents available via EDGAR.

(d)    Form S-3. The Company will cause each amendment or supplement to the
Prospectus, other than documents incorporated by reference, to be filed with the
SEC as required pursuant to the rules of Form S-3.

(e)    Copies Available. The Company will furnish to the Investor and its
counsel (at the expense of the Company) copies of the Registration Statement,
the Prospectus (including all documents incorporated by reference therein), any
Prospectus Supplement, any New Registration Statement and all amendments and
supplements to the Registration Statement, the Prospectus or any New
Registration Statement that are filed with the SEC during the Registration
Period (including all documents filed with or furnished to the SEC during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable upon the Investor’s request and in such
quantities as the Investor may from time to time reasonably request and, at the
Investor’s request, will also furnish copies of the Prospectus to each exchange
or market on which sales of the Registrable Securities may be made; provided,
however, that the Company shall not be required to furnish any document (other
than the Prospectus) to the Investor to the extent such document is available on
EDGAR.

(f)    Qualification. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of all Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor during the Registration Period, and
shall provide evidence of any such action so taken to the



--------------------------------------------------------------------------------

Investor. During the Registration Period, the Company shall promptly notify the
Investor of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

(g)    Notification of Stop Orders; Material Changes. The Company shall advise
the Investor promptly (but in no event later than 24 hours) and shall confirm
such advice in writing, in each case: (i) of the Company’s receipt of notice of
any request by the SEC or any other federal or state governmental authority for
amendment of or a supplement to the Registration Statement or any Prospectus or
for any additional information affecting the sale and issuance of the
Registrable Securities thereunder; (ii) of the Company’s receipt of notice of
the issuance by the SEC or any other federal or state governmental authority of
any stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or Prospectus Supplement, or
any New Registration Statement, or of the Company’s receipt of any notification
of the suspension of qualification of the Registrable Securities for offering or
sale in any jurisdiction or the initiation or contemplated initiation of any
proceeding for such purpose; and (iii) of the Company becoming aware of the
happening of any event, which makes any statement of a material fact made in the
Registration Statement or any Prospectus untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement or any Prospectus in order to state a material fact required by the
Securities Act to be stated therein or necessary in order to make the statements
then made therein (in the case of any Prospectus, in light of the circumstances
under which they were made) not misleading, or of the necessity to amend the
Registration Statement or any Prospectus to comply with the Securities Act or
any other law. The Company shall not be required to disclose to the Investor the
substance or specific reasons of any of the events set forth in clauses
(i) through (iii) of the immediately preceding sentence, but rather, shall only
be required to disclose that the event has occurred. If at any time the SEC, or
any other federal or state governmental authority shall issue any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or Prospectus Supplement, the Company shall
use its reasonable best efforts to obtain the withdrawal of such order at the
earliest possible time. The Company shall furnish to the Investor, without
charge, a copy of any correspondence from the SEC or the staff of the SEC, or
any other federal or state governmental authority to the Company or its
representatives relating to the Shelf Registration Statement, any New
Registration Statement or any Prospectus, or Prospectus Supplement as the case
may be. The Company shall not deliver to the Investor any Regular Purchase
Notice, Accelerated Purchase Notice or Additional Accelerated Purchase Notice,
and the Investor shall not be obligated to purchase any shares of Common Stock
under this Agreement, during the continuation or pendency of any of the
foregoing events. If at any time the SEC shall issue any stop order suspending
the effectiveness of the Registration Statement or prohibiting or suspending the
use of the Prospectus or any Prospectus Supplement, the Company shall use its
reasonable best efforts to obtain the withdrawal of such order at the earliest
possible time. The Company shall furnish to the Investor, without charge, a copy
of any correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to the Registration Statement or the Prospectus, as the
case may be.

(h)    Listing on the Principal Market. The Company shall promptly secure the
listing, or conditional listing, as applicable, of all of the Purchase Shares
and Commitment Shares to be issued to the Investor hereunder on the Principal
Market (subject to standard listing conditions, if any, for transactions of this
nature, official notice of issuance and the Exchange Cap) and upon each other
national securities exchange or automated quotation system, if any, upon which
the Common Stock are then listed, and shall maintain, so long as any Common
Stock shall be so listed, such listing of all such Registrable Securities from
time to time issuable hereunder. The Company shall use commercially reasonable
efforts to maintain the listing of the Common Stock on the Principal Market and
shall comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the



--------------------------------------------------------------------------------

Principal Market. The Company shall not take any action that would reasonably be
expected to result in the delisting or suspension of the Common Stock on the
Principal Market. The Company shall promptly, and in no event later than the
following Business Day, provide to the Investor copies of any notices it
receives from any Person regarding the continued eligibility of the Common Stock
for listing on the Principal Market; provided, however, that the Company shall
not provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and that the Company would
not be required to publicly disclose such notice in any report or statement
filed with the SEC under the Exchange Act (including on Form 8-K) or the
Securities Act. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 3(h).

(i)    Delivery of Shares. The Company shall cooperate with the Investor to
facilitate the timely preparation and delivery of DWAC Shares (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to the Shelf Registration Statement or any New Registration Statement
and enable such DWAC Shares to be in such denominations or amounts as the
Investor may reasonably request and registered in such names as the Investor may
request.

(j)    Transfer Agent. The Company shall at all times maintain the services of
the Transfer Agent with respect to its Common Stock.

(k)    Approvals. The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by any Registration Statement to be Registered
with or approved by such other governmental agencies or authorities in the
United States as may be necessary to consummate the disposition of such
Registrable Securities.

(l)    Confirmation of Effectiveness. If reasonably requested by the Investor at
any time, the Company shall deliver to the Investor a written confirmation from
the Company’s counsel of whether or not the effectiveness of such Registration
Statement has lapsed at any time for any reason (including, without limitation,
the issuance of a stop order) and whether or not the Registration Statement is
currently effective and available to the Company for sale of all of the
Registrable Securities.

(m)    Further Assurances. The Company agrees to take all other reasonable
actions as necessary and reasonably requested by the Investor to expedite and
facilitate disposition by the Investor of Registrable Securities pursuant to any
Registration Statement.

(n)    Suspension of Sales. The Investor agrees that, upon receipt of any notice
from the Company of the existence of any suspension or stop order as set forth
in Section 3(f) or 3(g), the Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement covering such
Registrable Securities until the Investor’s receipt of the copies of a notice
regarding the resolution or withdrawal of the suspension or stop order as
contemplated by Section 3(f) or 3(g). Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to promptly deliver to the Investor
DWAC Shares without any restrictive legend in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which the Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(f) or 3(g) and for which the Investor has not
yet settled.

4. OBLIGATIONS OF THE INVESTOR.

(a)    Investor Information. The Investor has furnished to the Company in
Exhibit A hereto such information regarding itself, the Registrable Securities
held by it, the Registrable Securities held by it and the intended method of
disposition thereof, including any arrangement between the Investor



--------------------------------------------------------------------------------

and any other Person relating to the sale or distribution of the Securities, as
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. The Company shall notify the Investor in writing of any
other information the Company reasonably requires from the Investor in
connection with any Registration Statement hereunder. The Investor will as
promptly as practicable notify the Company of any material change in the
information set forth in Exhibit A, other than changes in its ownership of
Common Stock.

(b)    Investor Cooperation. The Investor agrees to cooperate with the Company
as reasonably requested by the Company in connection with the preparation and
filing of any amendments and supplements to any Registration Statement or New
Registration Statement hereunder.

5. EXPENSES OF REGISTRATION.

All reasonable expenses of the Company, other than sales or brokerage
commissions and fees and disbursements of counsel for, and other expenses of,
the Investor, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.

6. INDEMNIFICATION.

(a)    To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend the Investor, each Person, if any, who
controls the Investor, the members, the directors, officers, partners,
employees, members, managers, agents, representatives of the Investor and each
Person, if any, who controls the Investor within the meaning of the Securities
Act or the Exchange Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement (with the consent of the
Company, such consent not to be unreasonably withheld) or reasonable expenses,
(collectively, “Claims”) reasonably incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency or body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in the Shelf Registration Statement, any New
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in the final Prospectus or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading, (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder, relating to the offer or sale of the Registrable Securities pursuant
to the Shelf Registration Statement or any New Registration Statement or
(iv) any material violation by the Company of this Agreement (the matters in the
foregoing clauses (i) through (iv) being, collectively, “Violations”). The
Company shall reimburse each Indemnified Person promptly as such expenses are
incurred and are due and payable, for any reasonable out-of-pocket legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein,



--------------------------------------------------------------------------------

the indemnification agreement contained in this Section 6(a): (A) shall not
apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by the Investor or such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement, any New Registration Statement, the Prospectus or any such amendment
thereof or supplement thereto, if such in each case if the foregoing was timely
made available by the Company; (B) with respect to any superseded prospectus,
shall not inure to the benefit of any such Person from whom the Person asserting
any such Claim purchased the Registrable Securities that are the subject thereof
(or to the benefit of any other Indemnified Person) if the untrue statement or
omission of material fact contained in the superseded prospectus was corrected
in the revised prospectus, as then amended or supplemented, if such revised
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e), and the Indemnified Person was promptly advised in writing not to
use the incorrect prospectus prior to the use giving rise to a violation;
(C) shall not be available to the extent such Claim is based on a failure of the
Investor to deliver, or to cause to be delivered, the prospectus made available
by the Company, if such prospectus was theretofore made available by the Company
pursuant to Section 3(c) or Section 3(e); and (D) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Investor pursuant to
Section 8.

(b)    In connection with the Shelf Registration Statement, any New Registration
Statement or Prospectus, the Investor agrees to indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in
Section 6(a), the Company, each of its directors, each of its officers who
signed the Shelf Registration Statement or signs any New Registration Statement,
each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (collectively and together with an
Indemnified Person, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the Securities Act, the
Exchange Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information about the Investor set forth on Exhibit A attached hereto or
updated from time to time in writing by the Investor and furnished to the
Company by the Investor expressly for inclusion in the Shelf Registration
Statement or Prospectus or any New Registration Statement or from the failure of
the Investor to deliver or to cause to be delivered the prospectus made
available by the Company, if such prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e); and, subject to Section 6(d),
the Investor will reimburse any reasonable out-of-pocket legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim; provided, however, that the indemnity agreement contained in this
Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Investor, which
consent shall not be unreasonably withheld, delayed or conditioned; provided,
further, however, that the Investor shall be liable under this Section 6(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to the Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investor pursuant to Section 8.

(c)    Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the



--------------------------------------------------------------------------------

indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its written consent, provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent. No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

d.    The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred. Any
Person receiving a payment pursuant to this Section 6 which person is later
determined to not be entitled to such payment shall return such payment to the
person making it.

e.    The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7. CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.



--------------------------------------------------------------------------------

8. ASSIGNMENT OF REGISTRATION RIGHTS.

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor; provided, however,
that any transaction, whether by merger, reorganization, restructuring,
consolidation, financing or otherwise, whereby the Company remains the surviving
entity immediately after such transaction shall not be deemed an assignment. The
Investor may not assign its rights under this Agreement without the prior
written consent of the Company, other than to an affiliate of the Investor
controlled by Jonathan Cope or Josh Scheinfeld, in which case the assignee must
agree in writing to be bound by the terms and conditions of this Agreement.

9. AMENDMENT OF REGISTRATION RIGHTS.

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one Business Day immediately preceding the initial filing
of the Initial Prospectus Supplement with the SEC. Subject to the immediately
preceding sentence, no provision of this Agreement may be (i) amended other than
by a written instrument signed by both parties hereto or (ii) waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

10. MISCELLANEOUS.

(a)    Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

 

electroCore , Inc.

150 Allen Road, Suite 201

Basking Ridge, NJ 07920

Telephone:

   973.290.0097

E-mail:

   brian.posner@electrocore.com

Attention:

   Brian Posner

With a copy to (which shall not constitute notice or service of process):

Dentons US LLP

1221 Avenue of the Americas

New York, NY 10020

Tel:

   212.768.6700

E-mail:

   ira.kotel@dentons.com

Attention:

   Ira Kotel, Esq.



--------------------------------------------------------------------------------

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:

   312.822.9300

Facsimile:

   312.822.9301

E-mail:

   jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:

   Josh Scheinfeld/Jonathan Cope

With a copy to (which shall not constitute notice or service of process):

 

K&L Gates, LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, Florida 33131

Telephone:

   305.539.3306

Facsimile:

   305.358.7095

E-mail:

   clayton.parker@klgates.com

Attention:

   Clayton E. Parker, Esq.

or at such other address, e-mail address and/or facsimile number and/or to the
attention of such other person as the recipient party has specified by written
notice given to each other party at least one (1) Business Day prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number, (C) electronically generated by the
sender’s electronic mail containing the time, date and recipient email address
or (D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively. Any party to this Agreement may give any notice or
other communication hereunder using any other means (including messenger
service, ordinary mail or electronic mail), but no such notice or other
communication shall be deemed to have been duly given unless it actually is
received by the party for whom it is intended.

(b)    No Waiver No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

(c)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the County of Cook, in the State of Illinois for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of



--------------------------------------------------------------------------------

any provision of this Agreement in any other jurisdiction. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(d)    Integration. This Agreement, the Purchase Agreement and the other
Transaction Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement, the Purchase Agreement and
the other Transaction Documents supersede all other prior oral or written
agreements between the Investor, the Company, their affiliates and persons
acting on their behalf with respect to the subject matter hereof and thereof.

(e)    No Third Party Benefits. Subject to the requirements of Section 8, this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

(f)    Headings. The headings in this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(g)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction of a) signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or pdf (or other electronic
reproduction of a) signature.

(h)    Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(i)    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

* * * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of date first written above.

 

THE COMPANY: ELECTROCORE, INC.

By:  

/s/ Brian Posner

Name: Brian Posner Title: Chief Financial Officer INVESTOR:
LINCOLN PARK CAPITAL FUND, LLC BY: LINCOLN PARK CAPITAL, LLC
BY: ROCKLEDGE CAPITAL CORPORATION

By:  

/s/ Joshua Scheinfeld

Name: Joshua Scheinfeld Title: President